Case: 12-15078    Date Filed: 09/23/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15078
                          ________________________

                  D.C. Docket No. 8:11-cr-00633-MSS-MAP-1


UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus

ARIANNE RODRIGUEZ,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 23, 2013)

Before BARKETT, MARCUS, and HILL, Circuit Judges.

PER CURIAM:

      Arianne Rodriguez appeals his convictions for conspiracy to possess (Count

One), and possession with the intent to distribute (Count Two) 100 kilograms or
              Case: 12-15078     Date Filed: 09/23/2013   Page: 2 of 3


more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846. On

appeal, Rodriguez argues that the district court erred in denying his motion to

suppress all drug-related evidence, which law enforcement officers seized during

the warrantless entry into his garage. He also argues that the evidence was

insufficient to support his convictions. The district court denied Rodriguez’s

motion to suppress on the basis of the government’s argument that exigent

circumstances justified the warrantless search and seizure at his residence.

      After careful review of the record and the briefs, and the benefit of oral

argument of the parties, we find no reversible error and AFFIRM.




                                          2
               Case: 12-15078    Date Filed: 09/23/2013    Page: 3 of 3


BARKETT, Circuit Judge, dissenting:

       I believe the district court erred in denying the motion to suppress under the

facts of this case.




                                          3